Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4
Claim 4, as dependent upon claim 1, is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, as dependent upon claim 1, recites the limitations “the first polarization” and “the second polarization.” There is insufficient antecedent basis for these limitations in the claim.
Appropriate action is required. For the purposes of this Office Action, claim 1 will be interpreted as reciting the limitation: “a first polarization light including a first dot pattern and a second polarization light including a second dot pattern.” 

Claims 6-25
Claims 6-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claim 6 recites, “wherein the light passing through the planar array of metasurface elements comprises a first polarization light including a first dot pattern and a second polarization light including a second dot pattern;” Independent claim 12 recites, “wherein the light passing through the planar array of metasurface elements comprises a first polarization light including a first dot pattern and a second polarization light including a second dot pattern;” and independent claim 20 recites, “wherein the light passing through the planar array of metasurface elements comprises a first polarization light including a dot pattern in the far field and a second polarization light including an arbitrary radiation pattern;” claims 7-11, 13-19, and 21-25 depend upon claims 6, 12, and 20, respectively.
While claims 6, 12 and 20 recite that light emitted from the VCSEL array has a first or a second polarization and that the emitted light passes through the planar array of metasurface elements. However, it would not be clear to one of ordinary skill in the art whether (1) the light emitted from the VCSEL array comprises – at the instance of emission from a VCSEL and prior to impinging upon a planar array of metasurface elements – two different polarizations distributed across two different dot patterns, as recited in claims 6 and 12, or two different polarizations distributed across a dot pattern and an arbitrary radiation pattern, as recited in claim 20, or (2) that the distinguishing polarization states are produced while the light emitted from the VCSEL arrays ‘passes through’ a planar array of metasurface elements, or (3) some combination of (1) and (2).
Appropriate action is required. For the purposes of this Office action, claims 6, 12 and 20, and the claim which depend upon claims 6, 12 and 20, respectively, will be interpreted as reciting that individual elements of VCSEL arrays emit light (“dots”) having polarization states that are defined and distinguishable prior to impinging upon a planar array of metasurface elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 12 and 20
Claims 1, 6, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (Dielectric Metasurfaces for Complete Control of Phase and Polarization with Subwavelength Spatial Resolution and High Transmission, arXiv:1411.1494v2 [physics.optics] 4 Sep 2015; “Arbabi”) in view of Grunnet-Jepsen et al. (2017/0186166; “Grunnet-Jepson”), and further in view of Sayyah et al. (Two-dimensional pseudo-random optical phased array based on tandem optical injection locking of vertical cavity surface emitting lasers, 27 Jul 2015 | Vol. 23, No. 15 | DOI:10.1364/OE.23.019405 | OPTICS EXPRESS 19405; “Sayyah”).
Regarding claim 1, Arbabi discloses in figures 4 and 5, and related text, an illumination device having a metasurface configured as a plurality of metasurface elements arranged in a planar array such that when beams of light transit through the planar array of metasurface elements, the metasurface locally modifies polarization, phase, and amplitude of the beams of light in transmission, for example, to produce collimated light beams and/or multiplied light dot-pattern images of a first polarization and/or collimated light beams and/or multiplied light dot-pattern images of a second polarization.
Metasurfaces are planar structures that locally modify the polarization, phase, and amplitude of light in reflection or transmission, thus enabling lithographically patterned flat optical components with functionalities controlled by design …. Transmissive metasurfaces are especially important, as most optical systems used in practice operate in transmission. Several types of transmissive metasurfaces have been realized …but with either low transmission efficiencies or limited control over polarization and phase. Here we show a metasurface platform based on high-contrast dielectric elliptical nano-posts which provides complete control of polarization and phase with sub-wavelength spatial resolution and experimentally measured efficiency ranging from 72% to 97%, depending on the exact design. Such complete control enables the realization of most free-space transmissive optical elements such as lenses, phase-plates, wave-plates, polarizers, beam-splitters, as well as polarization switchable phase holograms and arbitrary vector beam generators using the same metamaterial platform.
Arbabi, p. 1.
Arbabi, Figure 4. Devices for independent control of two polarizations

    PNG
    media_image1.png
    630
    547
    media_image1.png
    Greyscale



Arbabi, Figure 5. Devices for highly efficient vector beam generation.

    PNG
    media_image2.png
    575
    521
    media_image2.png
    Greyscale



Further regarding claim 1, Arbabi does not explicitly disclose that the light emanates from a vertical cavity surface emitting laser (VCSEL) array characterized by first and second dot pattern such that the first polarization light includes a first dot pattern and the second polarization light includes a second dot pattern.
However, Grunnet-Jepsen discloses in Abstract: “a VCSEL projector with spatially and temporally interleaved patterns. … the VCSEL projector embodies a VCSEL array, the VCSEL being comprised of a plurality of VCSEL elements divided into a plurality of individually addressable subsets of the plurality of VCSEL elements; processing circuitry to activate one or more of the individually addressable subsets of the plurality of VCSEL elements to cause the VCSEL projector to emit a plurality of infrared beams through a projection lens to form a projected pattern which is projected onto a scene …” Grunnet-Jepsen, Abstract and par. [0103] (“the VCSEL assembly 450 is used to reduce speckle noise in the scene associated with a coherent light source”).
[0136] In accordance with another embodiment of method 600, the processing circuitry is to reduce speckle in the scene by simulating lateral movement through iterative shifting of the projected pattern projected upon the scene as captured by the stereoscopic image capture devices using spatially and temporally interleaved patterns by switching back and forth between activating and deactivating two different individually addressable subsets of the VCSEL array for every frame of exposure on a CMOS sensor of the depth camera.
Grunnet-Jepsen, par. [0136].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Arbabi such that the light emanates from a vertical cavity surface emitting laser (VCSEL) array characterized by first and second dot pattern such that the first polarization light includes a first dot pattern and the second polarization light includes a second dot pattern because the resulting configuration would facilitate reducing speckle noise; Grunnet-Jepsen, par. [0108] (“speckle noise is reduced by the VCSEL assembly 450 by simulating a lateral shifting motion or jitter into the imaging by oscillating the projected pattern back and forth through an activation and deactivation of rows or alternatively columns of VCSEL elements”); while enabling improved far-field characteristics. Sayyah, p. 19408 (“Pronounced grating lobes, 3° apart, are clearly visible in the far-field pattern of the periodic array, while they are eliminated in the pseudo-random array.”).
Regarding independent claims 6, 12 and 20, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Arbabi in view of Grunnet-Jepsen, and further in view of Sayyah, as applied in the rejection of claim 1, to illumination devices comprising:
a vertical cavity surface emitting laser (VCSEL) array; and a plurality of metasurface elements arranged in a planar array such that light emitted from the VCSEL array passes through the planar array of metasurface elements, wherein the light passing through the planar array of metasurface elements comprises a first polarization light including a first dot pattern and a second polarization light including a second dot pattern, and wherein first dot pattern is denser in the far field than the second dot pattern, and wherein the planar array of metasurface elements collimates light from the VCSEL array with equal focal length for the first polarization and the second polarization, as recited in claim 6;
a vertical cavity surface emitting laser (VCSEL) array; and a plurality of metasurface elements arranged in a planar array such that light emitted from the VCSEL array passes through the planar array of metasurface elements, wherein the light passing through the planar array of metasurface elements comprises a first polarization light including a first dot pattern and a second polarization light including a second dot pattern, and wherein the first dot pattern has a narrower field of illumination than the second dot pattern, as recited in claim 12;
a vertical cavity surface emitting laser (VCSEL) array; and a plurality of metasurface elements arranged in a planar array such that light emitted from the VCSEL array passes through the planar array of metasurface elements, wherein the light passing through the planar array of metasurface elements comprises a first polarization light including a dot pattern in the far field and a second polarization light including an arbitrary radiation pattern with an angle-dependent intensity in the far field, and wherein the planar array of metasurface elements collimates light with equal focal length for both the first polarization light and the second polarization light, as recited in claim 20; 
because the resulting configurations would provide “a metasurface platform based on high-contrast dielectric elliptical nano-posts which provides complete control of polarization and phase with sub-wavelength spatial resolution and experimentally measured efficiency ranging from 72% to 97%, depending on the exact design. Such complete control enables the realization of most free-space transmissive optical elements such as lenses, phase-plates, wave-plates, polarizers, beam-splitters, as well as polarization switchable phase holograms and arbitrary vector beam generators using the same metamaterial platform; “Arbabi, p. 1; while facilitating reducing speckle noise; Grunnet-Jepsen, par. [0108] (“speckle noise is reduced by the VCSEL assembly 450 by simulating a lateral shifting motion or jitter into the imaging by oscillating the projected pattern back and forth through an activation and deactivation of rows or alternatively columns of VCSEL elements”); while enabling improved far-field characteristics. Sayyah, p. 19408 (“Pronounced grating lobes, 3° apart, are clearly visible in the far-field pattern of the periodic array, while they are eliminated in the pseudo-random array.”).
Claims 2, 4-5, 7, 9-11, 13-15, 17-19, 21, and 23-25
Claims 2, 4-5, 7, 9-11, 13-15, 17-19, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (Dielectric Metasurfaces for Complete Control of Phase and Polarization with Subwavelength Spatial Resolution and High Transmission, arXiv:1411.1494v2 [physics.optics] 4 Sep 2015; “Arbabi”) in view of Grunnet-Jepsen et al. (2017/0186166; “Grunnet-Jepson”), and further in view of Sayyah et al. (Two-dimensional pseudo-random optical phased array based on tandem optical injection locking of vertical cavity surface emitting lasers, 27 Jul 2015 | Vol. 23, No. 15 | DOI:10.1364/OE.23.019405 | OPTICS EXPRESS 19405; “Sayyah”), as applied in the rejection of claims 1, 6, 12 and 20, and further in view of Lerner et al. (2017/1076758; “Lerner”).
Regarding claims 2, 4-5, 7, 9-11, 13-15, 17-19, 21, and 23-25, Arbabi in view of Grunnet-Jepson and further in view of Sayyah discloses using metasurface elements to predictably control the polarization and the path lengths (phases) of two light-dot patterns emitted from a VCSEL array. However, Arbabi in view of Grunnet-Jepson and further in view of Sayyah does not explicitly disclose:
2. The illumination device of claim 1, wherein the focal length of the planar array of metasurface elements is equal to the distance from the top of the VCSEL array to planar array of metasurface elements.
4. The illumination device of claim 1, wherein the first polarization is parallel to the second polarization.
5. The illumination device of claim 1, wherein the collimated light from the lens is telecentric across the planar array of metasurface elements.
7. The illumination device of claim 6, wherein the focal length of the planar array of metasurface elements is equal to the distance from the top of the VCSEL array to planar array of metasurface elements.
9. The illumination device of claim 6, wherein the first polarization is parallel to the second polarization.
10. The illumination device of claim 6, wherein the collimated light from the planar array of metasurface elements is telecentric across the planar array of metasurface elements.
11. The illumination device of claim 6, wherein the first dot pattern is randomly distributed and the second dot pattern is spaced on an equal grid.
13. The illumination device of claim 12, wherein, in the first dot pattern and the second dot pattern, the field of illumination is controlled by the number of dots in the first dot pattern and the second dot pattern but the collimation functionality is substantially identical.
14. The illumination device of claim 12, wherein the first dot pattern is randomly distributed and the second dot pattern is spaced on an equal grid.
15. The illumination device of claim 12, wherein the focal length of the planar array of metasurface elements is equal to the distance from the top of the VCSEL array to planar array of metasurface elements.
17. The illumination device of claim 12, wherein the first polarization is parallel to the second polarization.
18. The illumination device of claim 12, wherein the collimated light from the planar array of metasurface elements is telecentric across the planar array of metasurface elements.
19. The illumination device of claim 12, wherein the second dot pattern has an equivalent dot pattern at an offset to the first dot pattern so that the neighboring dots of the first dot pattern and the second dot pattern in the illuminated field have orthogonal polarizations.
21. The illumination device of claim 20, wherein the focal length of the planar array of metasurface elements is equal to the distance from the top of the VCSEL array to planar array of metasurface elements.
23. The illumination device of claim 20, wherein the first polarization is parallel to the second polarization.
24. The illumination device of claim 20, wherein the collimated light from the planar array of metasurface elements is telecentric across the planar array of metasurface elements.
25. The illumination device of claim 20, wherein the arbitrary radiation pattern has a batwing pattern, top hat pattern, or super-gaussian pattern.
However, Lerner discloses homogenized beams of selected intensities produced from adjacent collimated beam portions, Lerner, fig. 5, Abstract and par. [0037], which, for example, are characterized by super-Gaussian or top-hat profiles. Lerner, fig. 5 and par. [0037].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Arbabi in view of Grunnet-Jepson and further in view of Sayyah to disclose:
2. The illumination device of claim 1, wherein the focal length of the planar array of metasurface elements is equal to the distance from the top of the VCSEL array to planar array of metasurface elements.
4. The illumination device of claim 1, wherein the first polarization is parallel to the second polarization.
5. The illumination device of claim 1, wherein the collimated light from the lens is telecentric across the planar array of metasurface elements.
7. The illumination device of claim 6, wherein the focal length of the planar array of metasurface elements is equal to the distance from the top of the VCSEL array to planar array of metasurface elements.
9. The illumination device of claim 6, wherein the first polarization is parallel to the second polarization.
10. The illumination device of claim 6, wherein the collimated light from the planar array of metasurface elements is telecentric across the planar array of metasurface elements.
11. The illumination device of claim 6, wherein the first dot pattern is randomly distributed and the second dot pattern is spaced on an equal grid.
13. The illumination device of claim 12, wherein, in the first dot pattern and the second dot pattern, the field of illumination is controlled by the number of dots in the first dot pattern and the second dot pattern but the collimation functionality is substantially identical.
14. The illumination device of claim 12, wherein the first dot pattern is randomly distributed and the second dot pattern is spaced on an equal grid.
15. The illumination device of claim 12, wherein the focal length of the planar array of metasurface elements is equal to the distance from the top of the VCSEL array to planar array of metasurface elements.
17. The illumination device of claim 12, wherein the first polarization is parallel to the second polarization.
18. The illumination device of claim 12, wherein the collimated light from the planar array of metasurface elements is telecentric across the planar array of metasurface elements.
19. The illumination device of claim 12, wherein the second dot pattern has an equivalent dot pattern at an offset to the first dot pattern so that the neighboring dots of the first dot pattern and the second dot pattern in the illuminated field have orthogonal polarizations.
21. The illumination device of claim 20, wherein the focal length of the planar array of metasurface elements is equal to the distance from the top of the VCSEL array to planar array of metasurface elements.
23. The illumination device of claim 20, wherein the first polarization is parallel to the second polarization.
24. The illumination device of claim 20, wherein the collimated light from the planar array of metasurface elements is telecentric across the planar array of metasurface elements.
25. The illumination device of claim 20, wherein the arbitrary radiation pattern has a batwing pattern, top hat pattern, or super-gaussian pattern.
because the resulting configurations would facilitate shearing to provide beams with “different intensity profiles. Lerner, par. [0041].
Claims 3, 8, 16 and 22
Claims 3, 8, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (Dielectric Metasurfaces for Complete Control of Phase and Polarization with Subwavelength Spatial Resolution and High Transmission, arXiv:1411.1494v2 [physics.optics] 4 Sep 2015; “Arbabi”) in view of Grunnet-Jepsen et al. (2017/0186166; “Grunnet-Jepson”), and further in view of Sayyah et al. (Two-dimensional pseudo-random optical phased array based on tandem optical injection locking of vertical cavity surface emitting lasers, 27 Jul 2015 | Vol. 23, No. 15 | DOI:10.1364/OE.23.019405 | OPTICS EXPRESS 19405; “Sayyah”), as applied in the rejection of claims 1, 6, 12 and 20, and further in view of Seurin et al. (High-efficiency VCSEL arrays for illumination and sensing in consumer applications, Proc. SPIE 9766, Vertical-Cavity Surface-Emitting Lasers XX, 97660D (4 March 2016); “Seurin”).
Regarding claims 3, 8, 16 and 22, Arbabi in view of Grunnet-Jepson and further in view of Sayyah discloses using metasurface elements to predictably control the polarization and the path lengths (phases) of two light-dot patterns emitted from a VCSEL array. And Arbabi discloses in figure 1B a metasurface platform composed of a single layer of amorphous silicon posts with different sizes and orientations. Arbabi, fig. 3. However, Arbabi in view of Grunnet-Jepson and further in view of Sayyah does not explicitly disclose that the VCSEL array is operating at a wavelength of 940 nm, as recited in claims 3, 8, 16 and 22.
However, Seurin discloses in Abstract that “typical wavelength range of interest is 830-950nm” for VCSELs used in illumination and sensing. Seurin, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Arbabi in view of Grunnet-Jepson and further in view of Sayyah such that the VCSEL array is operating at a wavelength of 940 nm, as recited in claims 3, 8, 16 and 22, because the resulting configurations would facilitate integrating reliable VCSEL arrays into electronic components. Seurin, Abstract.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883